Citation Nr: 1138109	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-23 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate.

2.  Entitlement to an increased rating for right should disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from May 1957 to May 1960.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case has been advanced on the docket.

In August 2011 the Veteran testified during a hearing at a VA office in San Antonio, Texas before the undersigned Veterans Law Judge (VLJ).  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's August 2011 Board hearing, and the Veteran has waived initial RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At her August 2011 Board hearing the Veteran testified that her right arm was locked and she was basically unable to move it.  A lay statement from R received at the Veteran's Board hearing essentially supported the Veteran's assertions concerning her right arm.  The Board construes this evidence as raising an inferred issue of entitlement to an increased rating for the Veteran's service-connected right shoulder disability.

Where an inferred issue is raised by the record it is generally referred to the RO for appropriate action, but in the present case the Board finds that since the disposition of the inferred right shoulder increased rating claim has the potential to influence the adjudication of the entitlement to aid and attendance claim, the inferred issue is inextricably intertwined with the entitlement to aid and attendance issue and must be considered together with that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran should be afforded a VA examination to determine the nature and severity of her service-connected right shoulder disability.

The Veteran last underwent an aid and attendance examination in September 2007.  The Board observes that in January 2010, subsequent to the September 2007 VA aid and attendance examination, the Veteran was granted service connection for right shoulder disability.  The Veteran is currently service-connected for lumbar spine radiculopathy, rated as 60 percent disabling, cervical sprain, rated as 10 percent disabling, and right shoulder rotator cuff deficiency with degenerative arthritis of the acromioclavicular, rated as 20 percent disabling; the combined rating is 70 percent.  The Veteran has also been assigned a total disability evaluation based on individual unemployability due to her service-connected disabilities (TDIU).  She testified that both her lumbar and cervical spine disabilities are worse than indicated on the VA examination in March 2011.  The Veteran asserts that her service-connected disabilities put her in need of aid and attendance.  

Based on the circumstances of this case the Board finds that the Veteran should be afforded another aid and attendance examination that fully addresses the medical matters presented by this appeal.

At the hearing, the Veteran testified that she was receiving ongoing treatment at the VA Medical Center (VAMC) in San Antonio.  Those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of treatment at the San Antonio VAMC dated from May 2011 to the present.

2.  Issue VCAA notice relevant to the issue of entitlement to an increased rating for right shoulder disability, currently rated as 20 percent disabling.

3.  The Veteran should be afforded a VA examination to determine the nature and severity of her service-connected right shoulder disability.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

4.  The Veteran should be afforded a VA examination to determine housebound status or the need for regular aid and attendance.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should describe the nature of the Veteran's service-connected disabilities (lumbar spine, right shoulder, cervical spine) and the effect they have on her ability to perform daily functions.  The examiner should answer each of the following questions:

(a) Is the Veteran able to dress or undress herself and keep herself ordinarily clean and presentable?

(b) Does she require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?

(c) Is she unable to feed herself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?

(d) Does she have incapacity, physical or mental, that requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment?

(e) Does she have any disability that requires that she remain in bed?

(f) Is she substantially confined to her dwelling and the immediate premises, and if so, it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime?

When the examiner makes a determination with respect to the above questions, the examiner should specify whether it is a service-connected disability(ies) or a nonservice-connected disability(ies) or a combination thereof that would cause the Veteran to be housebound or to depend on another for regular aid and attendance.

4.  The AOJ should then adjudicate the issue of entitlement to an increased rating for right shoulder disability.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and her representative.  Only if an appeal is completed as to this matter should the issue be returned to the Board for appellate consideration.

5.  The AOJ should then readjudicate the issue of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


